Citation Nr: 1414016	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to March 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including PTSD, was not shown in service; a psychosis was not manifested to a compensable degree within one year of the Veteran's separation from active service; and he does not have a psychiatric disorder of any sort (PTSD or otherwise) that is otherwise shown by competent and credible evidence to be related or attributable to his service, including especially to any traumatic events ("stressors") he may have experienced while in service.

2.  The preponderance of the competent and credible evidence also weighs against finding that his current COPD is attributable to his service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 1702 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2013).

2.  His respiratory disorder, including COPD, also is not the result of disease or injury incurred in or aggravated by his service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 7109 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claims - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claims, so in the preferred sequence, an April 2010 letter was sent to him in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claims.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), lay statements and VA medical treatment records have been obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim for COPD, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


And, here, as discussed in greater detail below, there is no competent and credible evidence suggesting the Veteran's COPD, although diagnosed many years after his service had ended, is related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  His mere diagnosis of COPD with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disability is related to service.

With regards to his PTSD claim, in October 2010, the Veteran was provided the appropriate VA compensation examination specifically addressing whether he has any currently diagnosed psychiatric disorder, including PTSD, on account of his service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The VA examination report provides the information needed to make an informed decision concerning this.  It is evident from the report that the examiner reviewed the claims file for the pertinent history, including the Veteran's claimed trauma in service and of the complaints, evaluation and treatment during the years since.  The examiner also performed a personal evaluation of the Veteran and, most importantly, provided explanatory rationale for the consequent opinion that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

This examiner, a clinical psychologist, reviewed the claims file and medical history, examined the Veteran and recorded the clinical findings, and provided clear explanation for the opinion stated that is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).   There are no apparent inconsistencies or ambiguities in the examination report.   See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to obtain a VA examination and opinion is satisfied.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

Ultimately, the Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  It resultantly is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of his claims.

III. Governing Statutes, Regulations, and Case Law for Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claims; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


To establish entitlemenet to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

According to VA regulation, psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  But service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


PTSD (which a neurosis rather than psychosis) and COPD are not conditions identified in 38 C.F.R. § 3.309(a) as necessarily chronic, per se, so the Veteran cannot show continuity of symptomatology since his service as a means under § 3.303(b) of alternatively linking these now claimed conditions to his service.  See id.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases. Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

A.  PTSD and Other Mental Illness

The Veteran's claim always has been for PTSD, specifically, although the Board also is considering other diagnoses of major depressive disorder and alcohol dependence.  The Court has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, the Veteran attributes his current mental illness, regardless of its diagnosis, to stressors he says occurred during his active military service.  Specifically, he contends that, in the fall of 1978, while aboard the USS Dwight D. Eisenhower, a shipmate was sucked into the intake of an A-7 Corsair.  The Veteran also claims that on a separate occasion he was almost sucked into the intake and would have been if it were not for his superior pulling him away from it.  The Veteran argues that, as a result, he has recurring nightmares and difficulty sleeping.

The Veteran was asked to provide further information about his stressors so they could be independently verified and he complied with this request.  In August 2010, the RO sent to the U.S. Army and Joint Services Records Research Center (JSRRC) a request to verify his claimed stressors.  JSRRC verified that his squadron was attached to the USS Dwight D. Eisenhower, but also indicated that deck logs from September and October 1978 did not show any incidents involving an individual being sucked into the intake of an aircraft.  Thus, his stressors have not been shown to have actually occurred.  And no evidence shows, nor has he alleged, that he engaged in combat with an enemy force while in service.  He served entirely during peacetime.  See 38 C.F.R. § 3.2.  And he was not awarded any medal, commendation, or other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on an individual, case-by-case, basis.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

Where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(2).  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  Generally, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances - including when, as mentioned, the stressor is said to have occurred in combat.  38 C.F.R. § 3.304(f)(2).  Also, notably, VA has amended its adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.


So subparts (f)(2) (concerning combat service), (f)(3) (fear of hostile military or terrorist activity), (f)(4) (prisoner of war (POW) experience), and (f)(5) (personal assault, so including military sexual trauma (MST)) create exceptions to the normal pleading and proof requirements discussed in Moreau by allowing 
after-the-fact medical nexus evidence to link the PTSD diagnosis to a particular stressor event during service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  But when, as here, these exceptions do not apply, this documentary evidence is needed.

The Veteran's STRs and service personnel records (SPRs) are unremarkable for suggestion of any accident during his service consistent with the type he is alleging to have occurred.  The only mention of an injury is the one he sustained to the first digit on his right hand in December 1977.  At that time, he reported cutting this finger the night before on the bottom portion of a floor ashtray; he did not report to the dispensary when it happened and, by all accounts, it did not result from the type of aircraft intake trauma now being claimed.  His military service ended in March 1979.

His post-service treatment records show treatment for a variety of psychiatric disorders, including depression, PTSD and alcohol dependence.  He has received continuous mental health care from VA since 2008.  He was treated for depression and alcohol dependence in January and May 2008.  During the course of that treatment, he reported a history of childhood abuse, alcohol dependence and the inability to work because of his COPD, which had led to him being homeless.  See VA Mental Health Progress Notes dated in January 2008 and May 2008.

The evidence of record indicates he did not report his claimed stressors until October 2009.  In an October 2009 VA mental health treatment note, he reported that, while in service, his shipmate was sucked into the intake and that the same thing almost had happened to him just two weeks later.  He also reported being physically abused by his stepfather while growing up.  The diagnosis was PTSD.  It was noted that he had intrusive thoughts of the alleged stressor in service and on account of his stepfather's physical abuse.  Although it was noted that he had panic attacks, flashbacks, avoidance behaviors, he did not have any manic symptoms.  Further review of subsequent VA mental health treatment records shows additional diagnoses of PTSD and alcohol dependence.  See VA Mental Health Progress Notes dated in March 2010, April 2010, July 2010 and December 2010.

The Veteran had a VA compensation examination in October 2010 for his claimed psychiatric disorder.  During the evaluation he indicated that his PTSD was a result of childhood abuse, experiencing distressing recollections of the abuse, attempting to avoid thoughts about the trauma, feeling detached or estranged from others at times, and having a sense of a foreshortened future.  He described being angry all the time and having difficulty sleeping, irritability, difficulty concentrating and being hypervigilant.  In addition, he reported abusing alcohol and marijuana for 25 years, but having been clean for the past three and a half years.  The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features, PTSD, and assigned a Global Assessment of Functioning (GAF) score of 48.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF of 41 to 50 is indicative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

From this collective body of evidence, although there is no disputing the Veteran has received diagnoses of PTSD, major depressive disorder or depression, and alcohol dependence or abuse, there is not also the required competent and credible attribution of these diagnoses to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Veteran was first diagnosed with depression and alcohol dependence based on his own reported statements of childhood abuse and alcohol use since the age of 17.  See VA Mental Health Treatment Notes dated in January 2008 and May 2008.  Then it appears that his diagnosis of PTSD in years past likely was based on his lay statements of asserted in-service stressors, which, as already discussed, have not been independently verified.   See VA Mental Health Progress Notes dated in March 2010, April 2010, July 2010 and December 2010.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).  As the Court explained in Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

While the Veteran has reported that he was exposed to trauma in service and that it caused his PTSD, these statements are inconsistent with the other evidence of record.  As already discussed, his stressors were proved unverifiable.  Again, he did not report his claimed in-service stressors during his January and May 2008 VA mental health evaluations when he sought treatment for depression.  It was not until October 2009, some 17 months later, when he described the alleged in-service stressors.  Most importantly, during his October 2010 VA psychiatric evaluation, he never reported his claimed in-service stressors attributed to his PTSD.  In fact, he expressly stated that his PTSD and depression were a result of childhood abuse from his stepfather that led to his substance abuse.  Because the statements provided by him that he was exposed to trauma in service and that it caused his PTSD are inconsistent with each other and the other evidence of record, the Board finds that these statements are not credible.  As fact finder, when considering whether 

lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, but also the claimant's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In addition, he does not assert that he has had ongoing symptoms of depression since his service, nor does the evidence otherwise suggest that he has.  Moreover, general depression and PTSD are not psychoses, so not "chronic" diseases according to 38 C.F.R. §§ 3.309(a) and 3.384, meaning he cannot establish the required linkage between these conditions and his service merely by alternatively showing continuous symptoms since his service.  Aside from that, his depression and PTSD must have been initially noted during his service for the continuity of symptomatology allowance of § 3.303(b) even to otherwise possibly apply, and they were not.

There equally is no suggestion the Veteran has major depressive disorder with psychotic features, as a possible chronic disease (psychosis) according to 38 C.F.R. § 3.384, which initially manifested within the required one year following the conclusion of his service, certainly not to the required minimum compensable degree of at least 10-percent disabling to warrant presuming it was incurred during his service if considering 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).


In sum, there is no competent and credible evidence that the Veteran's alleged stressors occurred, nor the required attribution of his PTSD, even if accepting he has it, to a confirmed stressor.  There also is no competent and credible evidence that he has any other psychiatric disorder - namely, PTSD and depression - as a result of his service.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993).

Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  COPD

The Veteran also claims that he has a respiratory disorder, specifically COPD, as a result or consequence of his service.  His STRs, however, are unremarkable for any potentially relevant complaints such as shortness of breath or for a pertinent diagnosis.  His service, as mentioned, ended in March 1979.

A review of his post-service VA outpatient records dated in January 2008 shows he was diagnosed with COPD. The record on appeal also contains a VA pulmonary function test (PFT) dated in August 2010 confirming he has obstructive airway disease.  In addition, the evidence of record indicates he had a history of smoking for about 27 years.  See October 2010 VA Psychiatric Evaluation Report.

He is competent to report the symptoms (e.g., difficulty breathing, etc.) he has experienced since the conclusion of his service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  But COPD, as explained, cannot be linked to his service merely by showing continuity of symptomatology.  Moreover, he is not competent to ascribe these symptoms - even assuming he has experienced them - to a particular diagnosis such as COPD and, in turn, to attribute this diagnosis to his service.  This requires supporting medical nexus evidence, and there simply is none.


Hence, the preponderance of the competent and credible evidence of record is against a finding of a nexus to his service, so he has not met the requirements for showing his entitlement to service connection for this claimed condition. Accordingly, service connection for a respiratory disorder, including COPD, is not warranted, and the appeal of this claim must be denied.  In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, this doctrine is only invoked where there is an approximate balance of evidence that neither proves nor disproves the claim.  Here, though, for the reasons and bases discussed, the preponderance of the evidence is against the claim.  Therefore, this doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to a service connection for an acquired psychiatric disorder, inclusive of PTSD, major depressive disorder, and alcohol dependence, is denied.

The claim of entitlement to a service connection for a respiratory disorder, including COPD, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


